DETAILED ACTION
This communication responsive to the application No. 16/257,650 filed on January 25,
2019. Claims 1-20 are pending and directed towards method, system and program product for BEHAVIORAL BIOMETRICS AND MACHINE LEARNING TO SECURE WEBSITE LOGINS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of the term “Windows XP, Windows 7, 8, or 10, and Windows NT” para [0031], “JavaScript” para [0030] and [0039], which are trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See “(https://scikit-learn.org)” specification para [0054]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 10-11, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Traore et al. NPL published by IEEE in 2012 (Hereinafter “Traore”) in view of Bailey et al. NPL published by ScienceDirect “computers & Security” in 2014 (Hereinafter “Bailey”)

As per claim 1, Traore teaches a method comprising: 
receiving, by a computing system, a user-specific first dataset for a first user when the first user performs a first log-in to a website (the data collected under each of the different modalities (keystroke, mouse actions) were grouped by sessions. Here, a session corresponds to a regular login session which spans from the time the user logs in to when he/she logs out. Traore, Page 143, Section B), wherein the first dataset includes the following:
coordinates of a first pointing device at each time the first pointing device is moved by the first user during the first log-in (The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 141 section D), 
timestamps associated with pressing and release of each key on a first data input device by the first user during the first log-in (Two main types of information are usually extracted from the keystrokes, namely, the dwell time and the flight time. The dwell time (also called the hold time) is the time between pressing a key and releasing it. The flight time (also called inter-key time) is the time between pressing two consecutive keys. Traore, page 140 Section C), 
(The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 141 section D), and 
a key-specific code of each key being pressed by the first user on the first data input device during the first log-in (keystrokes are divided into four categories based on the character ASCII codes. Traore, page 140 Section C); 
using, by the computing system, the trained ML model to reject a log-in attempt to the website by a second user with log-in credentials of the first user, wherein the second user is different from the first user (Users have access to the usernames and passwords of other users, in order to allow impersonation attacks. Traore, Page 142 section A) (When applied proactively, risk-based authentication can be integrated with the login process and used to block from the beginning access to users flagged as risky. Traore, Page 145, Section V).
Traore does not explicitly teach training, by the computing system, a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset. 
However, Bailey teaches training, by the computing system, a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset (Three machine learning based classifiers (BayesN, LibSVM, and J48) are used to build a model and make a decision. Bailey, Fig. 3 Page 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore to train a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received (Bailey, Page 84 “Ensemble based decision fusion”)

As per claim 2, Traore and Bailey teach the method of claim 1, wherein the second user is one of the following: 
a human user (user 2. Traore, Page 143 table 5); and 
a non-human user.

As per claim 3, Traore and Bailey teach the method of claim 1, wherein the log-in credentials of the first user include: 
a first user-specific user name; and a first user-specific password (The main page is a normal user log on page, using user name and password authentication. Traore, Page 142 Section. A).

As per claim 4, Traore and Bailey teach the method of claim 1, wherein the using comprises: 
authorizing, by the computing system, the first user to log-in to the website (The main page is a normal user log on page, using user name and password authentication. After accessing an account, the website allows a user to perform the following actions. Traore, Page 142 Section. A).

As per claims 6 and 15, Traore and Bailey teach the method and the system of claims 1 and 13, further comprising: 
(Each user was required to log in the web site as themselves (genuine user) or other users (intruder). For each login session, the logging type was recorded. Users have access to the usernames and passwords of other users, in order to allow impersonation attacks. Traore, Page 142, Section A)(the data collected under each of the different modalities (keystroke, mouse actions) were grouped by sessions. Here, a session corresponds to a regular login session which spans from the time the user logs in to when he/she logs out. Traore, Page 143, Section B), wherein the second dataset includes at least one of the following: 
coordinates of a second pointing device at each time the second pointing device is moved by the second user during the second log-in (The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 141 section D), 
timestamps associated with each key on a second data input device being pressed and released by the second user during the second log-in (Two main types of information are usually extracted from the keystrokes, namely, the dwell time and the flight time. The dwell time (also called the hold time) is the time between pressing a key and releasing it. The flight time (also called inter-key time) is the time between pressing two consecutive keys. Traore, page 140 Section C), 
timestamps of all clicks of the second pointing device by the second user from beginning to end of the second log-in (The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 141 section D), and 
(keystrokes are divided into four categories based on the character ASCII codes. Traore, page 140 Section C); and 
rejecting, by the computing system, the second log-in by the second user using a most- recently trained version of the ML model (Users have access to the usernames and passwords of other users, in order to allow impersonation attacks. Traore, Page 142 section A) (When applied proactively, risk-based authentication can be integrated with the login process and used to block from the beginning access to users flagged as risky. Traore, Page 145, Section V).
Traore does not explicitly teach training, by the computing system, the plurality of machine learning-based classifiers in the ML model based on the received user-specific second dataset. 
However, Baiely teaches training, by the computing system, the plurality of machine learning-based classifiers in the ML model based on the received user-specific second dataset (Three machine learning based classifiers (BayesN, LibSVM, and J48) are used to build a model and make a decision. Bailey, Fig. 3 Page 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore to train a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset. One would be motivated to do so to enhance the performance and the accuracy of the trained model. (Bailey, Page 84 “Ensemble based decision fusion”).


As per claim 7, Traore and Bailey teach the method of claim 6, wherein the key-specific code in the first dataset and the key-specific code in the second dataset each is a key-specific American Standard Code for Information Interchange (ASCII) code (keystrokes are divided into four categories based on the character ASCII codes. Traore, page 140 Section C).

As per claims 10, 16 and 20, Traore and Bailey teach the method, system and program product of claims 1, 13 and 17 further comprising: 
assigning, by the computing system, one of a plurality of pre-determined classes to each corresponding coordinate of the first pointing device associated with the movement thereof (the mouse movement directions can be divided into eight areas of 45° each as shown in Figure 1 [each movement will be assigned to the corresponding area from 1-8]. Traore, Page 141 Section D and Fig. 1);
further assigning, by the computing system, a key-specific category corresponding to the key-specific code (keystrokes are divided into four categories based on the character ASCII codes and the mechanical keyboard layout1 : Upper Case Keystrokes, Lower Case Keystrokes, Control Keystrokes, and Other Keystrokes. Traore, Page 140 Section C); and 
determining, by the computing system, at least one of the following attributes of the first pointing device: 
a class-specific average speed of the first pointing device in "x" direction (The average velocity in X axis in each mouse movement direction. Traore, Page 142 table 3 ), 
a class-specific average speed of the first pointing device in "y" direction (The average velocity in Y axis in each mouse movement direction. Traore, Page 142 table 3), 
(The average speed in each mouse movement direction. Traore, Page 142 table 3), 
a class-specific average distance covered by the first pointing device (The average distance in each mouse movement direction. Traore, Page 142 table 3), and 
a class-specific percentage of movement by the first pointing device (The percentage of mouse move distance of a sequence of mouse actions in each mouse move direction. Traore, Page 142 table 3).

As per claim 11, Traore and Bailey teach the method of claim 1, wherein the computing system is a web server (The architecture of the website consists of a web server and a database server. Traore, Page 142, Section A).

As per claim 13, Traore teaches a computing system comprising: 
a memory storing program instructions; and a processing unit coupled to the memory and operable to execute the program instructions (The architecture of the website consists of a web server and a database server. The web server and the database server were set up on a computer with Dual CPU 3.2 GHz and memory 2.00 GB RAM in our lab. The server was Windows Server 2008. The database server was MySQL server. Users used their own desktops, laptops or handheld devices (i.e. iPhone) to access the website. Traore, Page 142 Section. A), which, when executed by the processing unit, cause the computing system to:
receive a user-specific first dataset for a first user when the first user performs a first log-in to a website (the data collected under each of the different modalities (keystroke, mouse actions) were grouped by sessions. Here, a session corresponds to a regular login session which spans from the time the user logs in to when he/she logs out. Traore, Page 143, Section B), wherein the first dataset includes the following: 
coordinates of a first pointing device at each time the first pointing device is moved by the first user during the first log-in (The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 4 section D), 
timestamps associated with pressing and release of each key on a first data input device by the first user during the first log-in (Two main types of information are usually extracted from the keystrokes, namely, the dwell time and the flight time. The dwell time (also called the hold time) is the time between pressing a key and releasing it. The flight time (also called inter-key time) is the time between pressing two consecutive keys. Traore, page 140 Section C), 
timestamps of all clicks of the first pointing device by the first user from beginning to end of the first log-in (The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 141 section D), and 
a key-specific code of each key being pressed by the first user on the first data input device during the first log-in (keystrokes are divided into four categories based on the character ASCII codes. Traore, page 140 Section C); and 
poll the trained classifiers to reject a log-in attempt to the website by a second user with log-in credentials of the first user, wherein the second user is different from the first user (Users have access to the usernames and passwords of other users, in order to allow impersonation attacks. Traore, Page 142 section A) (When applied proactively, risk-based authentication can be integrated with the login process and used to block from the beginning access to users flagged as risky. Traore, Page 145, Section V). 
Traore does not explicitly teach train a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset. 
However, Bailey teaches train a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset (Three machine learning based classifiers (BayesN, LibSVM, and J48) to build a model and make a decision. Bailey, Fig. 3 Page 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore to train a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset. One would be motivated to do so to enhance the performance and the accuracy of the trained model. (Bailey, Page 84 “Ensemble based decision fusion”).

As per claim 17, Traore teaches a computer program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed by a computing system to implement a method comprising: 
receiving a user-specific dataset for a first user when the first user performs a log-in to a website (the data collected under each of the different modalities (keystroke, mouse actions) were grouped by sessions. Here, a session corresponds to a regular login session which spans from the time the user logs in to when he/she logs out. Traore, Page 143, Section B), wherein the dataset includes the following: 
(The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 4 section D), 
timestamps associated with pressing and release of each key on a data input device by the first user during the log-in (Two main types of information are usually extracted from the keystrokes, namely, the dwell time and the flight time. The dwell time (also called the hold time) is the time between pressing a key and releasing it. The flight time (also called inter-key time) is the time between pressing two consecutive keys. Traore, page 140 Section C), 
timestamps of all clicks of the pointing device by the first user from beginning to end of the log-in (The raw mouse data consist of mouse movement coordinate, movement angle, the time to move the mouse from one location to the other, and the time of mouse clicks. Traore, page 141 section D), and 
a key-specific American Standard Code for Information Interchange (ASCII) code of each key being pressed by the first user on the data input device during the log-in (keystrokes are divided into four categories based on the character ASCII codes. Traore, page 140 Section C); and 
using the trained ML model to reject a log-in attempt to the website by a second user with log-in credentials of the first user, wherein the second user is different from the first user (Users have access to the usernames and passwords of other users, in order to allow impersonation attacks. Traore, Page 142 section A) (When applied proactively, risk-based authentication can be integrated with the login process and used to block from the beginning access to users flagged as risky. Traore, Page 145, Section V).

However, Bailey teaches training a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific dataset (Three machine learning based classifiers (BayesN, LibSVM, and J48) to build a model and make a decision. Bailey, Fig. 3 Page 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore to train a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset. One would be motivated to do so to enhance the performance and the accuracy of the trained model. (Bailey, Page 84 “Ensemble based decision fusion”).

Claims 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Traore et al. in view of Bailey et al. NPL published by ScienceDirect “computers & Security” in 2014 (Hereinafter “Bailey”) and further in view of Summerlin et al. US. Patent Pub. No. 2018/0082304 A1 (Hereinafter “Summerlin”).

As per claims 5, 14 and 18 Traore and Bailey teach the method, system and program product of claims 1, 13 and 17. Traore uses only one machine learning model “Bayesian network model” and build from it multiple classifiers. Traore does not explicitly teach wherein the plurality of machine learning-based classifiers includes the following: a Multilayer Perceptron (MLP) based classifier; a Support Vector Machine (SVM) based classifier; and an Adaptive Boosting (AdaBoost) based classifier.
(Classification is performed using the BayesNet, LibSVM and J48 machine learning algorithms. Bailey, Fig. 3 page 83)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore so that the plurality of machine learning-based classifiers includes the following a Support Vector Machine (SVM) based classifier. One would be motivated to do so to train models with higher accuracy and better performance.
In the same technical field Summerlin teaches that plurality of machine learning-based classifiers can be used to train models for user identification and authentication, these classifiers includes the following: 
a Multilayer Perceptron (MLP) based classifier (various machine learning technologies can be applied […] These can include artificial neural network algorithms (e.g., perceptron). Summerlin, para [0049]); and 
an Adaptive Boosting (AdaBoost) based classifier (ensemble algorithms (e.g., random forest, boosting, bootstrapped aggregation, adaboost). Summerlin, para [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore so that the plurality of machine learning-based classifiers includes the following: a Multilayer Perceptron (MLP) based classifier; a Support Vector Machine (SVM) based classifier; and an Adaptive Boosting (AdaBoost) based classifier. One would be motivated to do so to train models with higher accuracy and better performance.

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Traore et al. in view of Bailey et al. NPL published by ScienceDirect “computers & Security” in 2014 (Hereinafter “Bailey”) and further in view of Lee et al. US. Patent Pub. No. 2015/0379429 A1 (Hereinafter “Lee”).

As per claim 8, Traore and Baily teaches the method of claim 1. None of them explicitly teach the method further comprising: repeating, by the computing system, said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against a given performance metric.
However, Lee teaches repeating, by the computing system, said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against a given performance metric (One common approach for model improvement may involve cross-validating a candidate model using a specified number of distinct training and test sets extracted from the same underlying data [repeating the training by receiving new datasets], as described below with reference to FIG. 27. Just as multiple iterations of model tuning 2672 may be performed, data set changes 2674 may also be performed iteratively in some embodiments, e.g., until either a desired level of quality/accuracy is obtained. Lee, para [0180] and Fig. 27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore to add the step of repeating, by the computing system, said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against a given performance metric. One would be motivated to do so to improve the quality and accuracy of the model's predictions. (Lee, para [0180]).

As per claim 9, Lee in view of Traore and Bailey teaches the method of claim 8. Traore does not explicitly teach wherein the performance metric is one or more of the following: accuracy of a classifier; precision of a classifier; and recall of a classifier.
However, Lee teaches the performance metric is one or more of the following:
accuracy of a classifier (until either a desired level of quality/accuracy is obtained. Lee, para [0180]); 
precision of a classifier (a precision metric. Lee, para [0246]); and 
recall of a classifier (a recall metric. Lee, para [0246]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore so that the performance metric is one or more of the following: accuracy of a classifier; precision of a classifier; and recall of a classifier. One would be motivated to do so to improve the quality and accuracy of the model's predictions. (Lee, para [0180]).

As per claim 19, Traore and Bailey teach the computer program product of claim 17. None of them explicitly teach wherein the method further comprises: repeating said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against one or more of the following performance metrics: accuracy of a classifier; precision of a classifier; and recall of a classifier.
However, Lee teaches repeating said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance (One common approach for model improvement may involve cross-validating a candidate model using a specified number of distinct training and test sets extracted from the same underlying data [repeating the training by receiving new datasets], as described below with reference to FIG. 27. Just as multiple iterations of model tuning 2672 may be performed, data set changes 2674 may also be performed iteratively in some embodiments, e.g., until either a desired level of quality/accuracy is obtained. Lee, para [0180] and Fig. 27) against one or more of the following performance metrics: accuracy of a classifier (either a desired level of quality/accuracy is obtained. Lee, para [0180]); precision of a classifier (a precision metric. Lee, para [0246]); and recall of a classifier (a recall metric. Lee, para [0246]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore to training, by the computing system, the plurality of machine-learning based classifiers using the group-specific set of features. One would be motivated to do so, to improve the quality and accuracy of the model's predictions. (Lee, para [0180]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Traore et al. in view of Bailey et al. NPL published by ScienceDirect “computers & Security” in 2014 (Hereinafter “Bailey”) and further in view of Delaney et al. US. Patent Pub. No. 2004/0010606 A1 (Hereinafter “Delaney”).

As per claim 12, Traore and Bailey teach the method of claim 1, further comprising: 
creating, by the computing system, a group of users, wherein each user in the group is authorized to log-in to the website and provides behavioral biometric data having a pre- determined level of similarity with behavioral biometric data received from other users in the ([a group of 12 users represent the legal users, from which genuine data were collected and analyzed], For each of the users, a reference profile was generated for each individual modality based on a training set consisting of positive and negative records. Only genuine records were used in the training sets. Genuine data is divided into enrolment data and test data based on the timeline. Traore, Page 143 table. 4 and Section. C); 
defining, by the computing system, a group-specific set of features based on the behavioral biometric data received from the group of users (20 features from the keystroke dynamics, and 66 features from the mouse dynamics were defined and extracted from a group of 24 users. Traore, tables 2&3); 
extracting, by the computing system, a user-specific set of features for the first user from the received user-specific first dataset (Figure 2 displays the trained keystroke Bayesian Networks for two different users; User 2 and User 7 [the figures show all extracted features for each user]. Traore, Page 144 Fig. 2); 
authorizing, by the computing system, the first user to log-in to the website (When applied proactively, risk-based authentication can be integrated with the login process and used to block from the beginning access to users flagged as risky [which implies that user with risk will be authenticated]. Traore, Page 145, Section V).
Traore does not explicitly teach training, by the computing system, the plurality of machine-learning based classifiers using the group-specific set of features. 
However, Bailey teaches training, by the computing system, the plurality of machine-learning based classifiers using the group-specific set of features (Three machine learning based classifiers (BayesN, LibSVM, and J48) to build a model and make a decision. Bailey, Fig. 3 Page 83).
(Bailey, Page 84 “Ensemble based decision fusion”).
Traore and Bailey do not explicitly teach analyzing, by the computing system, the user-specific set of features for the first user using the plurality of classifiers trained on the group-specific set of features; based on the analysis of the user-specific set of features, determining, by the computing system, that the first user belongs to the group of users; 
However, Delaney teaches analyzing, by the computing system, the user-specific set of features for the first user using the plurality of classifiers trained on the group-specific set of features (the Identity System combines the filters for each dynamic group in each test set into a single filter that represents each dynamic group filter's criteria. For example, the test set filter is a logical OR of the test set's dynamic group filters in one embodiment. This enables the system to perform a single comparison between the resulting test set filter and the user profile. Delaney, para [0013]); 
based on the analysis of the user-specific set of features, determining, by the computing system, that the first user belongs to the group of users (determining whether the user is a member of any dynamic group in the test set. Delaney, para [0013]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Traore to analyzing, by the computing system, the user-specific set of features for the first user using the plurality of classifiers trained on the group-specific set of features; based on the analysis of the user-specific (Delaney, para [0046]).

Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Stavrou et al. US 10,289,819 B2 directed to a method for actively authenticating users of an electronic device in a continuous manner using a plurality of factors such as biometric modalities.
B. Williams et al. US 2008/0113791 A1 directed to behavioral authentication system using creating and tracing images. 
C. Deutschmann et al. US 2015/0358317 A1 directed to behavioral authentication system using a biometric fingerprint sensor and user behavior for authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492